      Case 2:20-cr-00035-JFW Document 63 Filed 01/27/21 Page 1 of 1 Page ID #:742

                                                                        Notice has been delivered by First Class U.S. Mail
                                                                        to all counsel (or parties) at their last known address
                                                                        of record in this action on this date
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA             Date: Jan 27 2021, 2:27 pm


                               CRIMINAL MINUTES -- GENERAL

Case No.     CR 20-35-JFW                                                Dated: January 27, 2021

==========================================================================
PRESENT: HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

Shannon Reilly                         Court Reporter                       Mack E. Jenkins
Courtroom Deputy                        none present                       Veronica Dragalin
                                                                             Melissa Mills
                                      Interpreter: None                    Asst. U.S. Attorney
                                                                              not present


==========================================================================
U.S.A. vs (Dfts listed below)                Attorneys for Defendant

1)    Mitchell Englander                                   1)    Janet I. Levine
      not present on bond                                        not present - retained

PROCEEDINGS (IN CHAMBERS):              ORDER TO SHOW CAUSE RE: CONTEMPT FOR
                                        DANIEL GUSS

        It appears that Daniel Guss photographed (or took a screenshot) and then posted on Twitter
images from the sentencing hearing for Defendant Mitchell Englander on January 25, 2021.
Accordingly, Daniel Guss is ordered to show cause, in writing, on or before February 1, 2021 why
he should not be held in contempt for violating Local Civil Rule 83-6.6 (incorporated by Local
Criminal Rule 57-1) and the Court’s rules posted on the Court’s website. Daniel Guss shall email
his written response to the Order to Show Cause to JFW_Chambers@cacd.uscourts.gov. The
Courtroom Deputy Clerk shall serve a copy of this Order on Mr. Guss by mail at P.O. Box 5921,
Sherman Oaks, CA 91413 and by email at Daniel.Guss@gmail.com.

       No oral argument on this matter will be heard unless otherwise ordered by the Court. The
Order to Show Cause will stand submitted upon the filing of the response to the Order to Show
Cause. Failure to respond to the Order to Show Cause will result in the issuance of a contempt
order.




                                                                                 Initials of Deputy Clerk sr
                                           Page 1 of 1
